Appellant was convicted for theft of property from the Fair Dry Goods Company, and his punishment assessed at five years in the penitentiary.
The evidence shows that on the same day property was also stolen from Cheeves Brothers  Company's store. Appellant and Peggy Frazier were charged with the commission of both offenses. The cases against Peggy Frazier have been heretofore affirmed by this court. (No. 6953, opinion December 20, 1922, No. 6951, original opinion May 24, 1922, on rehearing December 20, 1922).
The facts in the instant case are practically the same as developed in Peggy Frazier v. State, No. 6952, and are sufficiently stated in the opinion in that case. Appellant's chief complaint is directed at the reception of evidence showing the theft from Cheeves Brothers' store on the ground that it was proving an independent and extraneous crime. This, as well as other contentions, were presented in the Peggy Frazier cases (supra) and were therein all settled against appellant. To discuss them again would serve no good purpose and be no aid to the bench and bar generally. On the authority of those cases the judgment of the trial court is affirmed.
Affirmed.